EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 to 12 are allowable because the prior art of record does not disclose or reasonably suggest a method, apparatus, and computer readable medium for processing voice by a plurality of microphones comprising generating a reliability indicating a degree to which the acquired voice is uttered from a predetermined position relative to the plurality of microphones as a basis of a predetermined transfer characteristic, wherein generating the reliability includes searching for the acquired voice only in a direction of the predetermined position relative to the plurality of microphones by performing eigenvalue decomposition only with respect to the predetermined position and generating an evaluation function in which weighted normalization according to a contribution of a signal subspace is performed on a spatial spectrum, and executing a process according to the reliability.
Mainly, the prior art of record does not disclose or reasonably suggest performing eigenvalue decomposition by generating an evaluation function in which weighted normalization according to a contribution of a signal subspace is performed on a spatial spectrum.   The Specification, ¶[0037] - ¶[0041], describes an embodiment of performing a weighted normalization according to a contribution rate of a signal subspace on a spatial spectrum PMU(θ), where a weight wj is based on a contribution rate according to Equation (8), and an evaluation function is given by Equation (7).  
Applicants’ argument that Nakadai et al. (U.S. Patent Publication 2016/0372129) fails to teach searching for a sound source only in a direction of a predetermined position is not persuasive because this reference has already determined positions of a driver seat source orientation and a passenger seat source orientation.  The sound source positions of the driver and the passenger are, then, already known, and there merely must be a decision as to which of these two positions is a sound source, instead of searching for a position of a sound source at all angular locations.  Compare Applicants’ Specification, ¶[0054] - ¶[0055]: Figure 7, where a voice is derived from a wearer area or a non-wearer area.  
The Specification, ¶[0004] - ¶[0005], states an objective of detecting a voice uttered from a particular position with a small amount of calculation for a wearable device that is worn on a part of a body by a user.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 6, 2022